Citation Nr: 0526184	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-24 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had verified active service from July 1963 to 
July 1966 and from January 1968 to November 1970.  

This appeal arose from a February 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.

FINDING OF FACT

The record does not include credible supporting evidence that 
the veteran's claimed strssors occurred.

CONCLUSION OF LAW

The grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The veteran was sent a VCAA notice letter in January 2003.  
This correspondence told the veteran what evidence and 
information he needed to submit and what information and 
evidence VA would obtain in his behalf.  He was told to 
submit all relevant evidence.  The June 2004 statement of the 
case (SOC) contained the pertinent post-VCAA laws and 
regulations.  Therefore, it is found that he was informed of 
the notification and assistance requirements of the VCAA.

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

Factual background

The veteran's DD-214's show that he had received the Vietnam 
Service Medal and the National Defense Service Medal.  There 
was no indication that he had received any combat badges or 
awards.  His military occupational specialty was noted to be 
wireman.  There was no indication that he had engaged in 
combat.  The service medical records do not note any 
treatment for combat wounds or for psychiatric complaints.

The veteran's personnel records show that he served in 
Vietnam from October 15, 1965 to July 21, 1966, from January 
20, 1968 to January 14, 1969, and from January 28, 1970 to 
January 15, 1971.  During his service, he served as a 
wireman/lineman.  His service medical records show no 
complaints of or treatment for psychiatric problems.

VA afforded the veteran an examination in February 2003.  He 
noted that he had had three tours of duty in Vietnam and that 
he had been engaged in active combat.  He denied suffering 
any injury of a permanent nature.  He stated that he had 
frequent intrusive thoughts and memories of stressors for 
over 20 years.  He stated that he had flashbacks of incoming 
rockets.  He denied receiving any psychiatric treatment.  The 
mental status examination noted that he was somewhat unkempt.  
His voice and speech were normal and he maintained good eye 
contact.  He denied suicidal or homicidal ideation, as well 
as delusions and hallucinations.  His affect was depressed 
and his mood was anxious and restless.  His judgment was 
intact.  The diagnosis was PTSD.

In February 2003, the veteran submitted a statement 
concerning his stressors.  He stated that his military 
occupation was field wireman, which he stated made him an 
infantryman without the MOS.  From 1965 to 1966, he said that 
he was with the 630th Ordinance company, during which time he 
was assigned to patrol the perimeter; as such he had many 
engagements with the enemy.  From 1968 to 1969, he was 
assigned to a signal company where he participated in 
operations with the 26th Korean Regimental combat team; he 
indicated that was when his depression began.  From 1969 to 
1970, he had been with the 1st Air Cavalry as a wireman when 
he participated in campaigns with the 5th, 7th, and 12th 
Cavalry Unit.

The veteran sought outpatient treatment from VA.  On November 
14, 2003, he noted that other veterans had told him that he 
should seek treatment.  He complained of anger, isolation, 
intrusive thoughts of Vietnam, and nightmares.  He stated 
that his third tour was the one that put him "over the 
top."  He indicated that there were two occasions when the 
squads he was with were mortared and machine gunned; while he 
was not injured, all the others were.  He also stated that he 
had lectured men about not drinking too much before a time 
when they had to be alert; the next morning, he found two 
grenades whose pins had been pulled but taped over, attached 
to his door.  He said that as it would get warmer, the tape 
would "melt" and the grenades would explode.  He then began 
to wonder if he would survive his tour of duty.  His reported 
symptoms included intrusive recollections, distressing 
dreams, avoidance of stimuli, markedly diminished interest in 
significant activities, feelings of detachment, restricted 
affect, irritability, hypervigilance, and a startle response.  
The mental status examination noted that he was very 
cooperative, soft spoken, with linear thought processes.  
There was no indication of either suicidal or homicidal 
ideation.  He displayed no thought disorder, but he was 
depressed.  The assessment was PTSD.  

The veteran was afforded another VA examination in April 
2004.  It was noted that his history was taken from his 
statements, which was noted to be subject to the usual 
errors.  He indicated that he had once used alcohol and drugs 
in the past; however, he stated that he had used neither for 
several years.  When things rub him the wrong way now, he 
would respond aggressively, either verbally or physically.  
His concentration was better and his decisionmaking was 
unimpaired.  He stated that he would get irritable at times.  
He had no suicidal or homicidal ideation.  There had been no 
episodes of grandiosity, euphoria, hyperactivity, or 
pressured speech.  The mental status examination noted that 
he was pleasant and cooperative. His speech was spontaneous 
and he displayed no motor abnormalities.  His affect was 
appropriate to thought content, his mood was subdued, and he 
was oriented in three spheres.  There was no evidence of any 
perceptual disorders, there were no auditory or visual 
hallucinations, and no delusions.  He had no trouble with 
concentration.  The diagnosis was depressive disorder.

Analysis

Entitlement to service connection for PTSD is not warranted.  
The evidence demonstrates that the veteran has been diagnosed 
with PTSD, although the April 2004 VA examination, did not 
support such a diagnosis (a depressive disorder was found).  
There is no indication in the record that the veteran had 
engaged in combat with the enemy.  His DD-214's do not show 
the receipt of any combat badges or awards.  Nor is there any 
indication that he was wounded in service.  While the veteran 
has asserted such combat exposure, he has not provided 
detailed information that can be corroborated.  He has stated 
that he was part of patrols that were subjected to mortar and 
machine gun fire, with several injuries.  Despite being asked 
for details, he has not provided specific dates for these 
incidents nor any information about the injured personnel.  
When a veteran has not engaged in combat with the enemy, the 
claimed stressors must be corroborated in the service records 
or by other credible sources.  Moreau v. Brown, 9 Vet. App. 
389 (1996); aff'd 124 F.3d 228 (Fed. Cir 1997).  Such 
corroboration has not been provided in this case despite VA's 
efforts to elicit information from the veteran that might 
lead to such corroboration.  As a consequence, despite the 
diagnoses of PTSD, there is no corroborated stressor upon 
which to base such a diagnosis.  Therefore, service 
connection can not be awarded in this case.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


